DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 16 and 17 in the reply filed on 6/28/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Frevel et al (3642858) in view of Shinada et al (20070287086). 
Frevel, col 3, teaches alkoxyalkyl carbonates, e.g. bis(methoxy ethyl) carbonate, bis(2-methoxypropyl) carbonate, bis (2-ethoxyethyl) carbonate, bis(2-n-propoxyethyl) carbonate, bis(3-methoxypropyl) carbonate and the like.
Although Frevel teaches alkoxyalkyl carbonates, Frevel does not teach the alkoxyalkyl to be a butoxyisopropyl. 
Shinada, paragraphs 67 and  teaches examples of the alkoxyalkyl group having 2 to 10 carbon atoms include methoxyisopropyl group, ethoxyisopropyl group, n-propoxyisopropyl group, isopropoxyisopropyl group, n-butoxyisopropyl group. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the alkoxyalkyl group as taught by Frevel can be a n-butoxyisopropyl group or propoxyisopropyl group as taught by Shinada as an n-butoxyisopropyl group or propoxyisopropyl group is a specific example of a alkoxyalkyl that can be used to make an alkoxyalkyl carbonates as taught by Frevel.
A bis (n-butoxyisopropyl) carbonate as taught by the references reads on the compound of claim 1 wherein R=C4 alkyl. 

Regarding claim 3, a bis (propoxyisopropyl) carbonate as taught by the references reads on the compound of claim 1 wherein R=C4 alkyl. 

Regarding claims 4 and 16-17, a bis (n-butoxyisopropyl) carbonate as taught by the references is the same compound as claim 1 wherein R=C4 alkyl and therefore it would be expected that the a bis (n-butoxyisopropyl) carbonate as taught by the references can be used as a coalescent as claimed in claim 4. 

Regarding claim 5, a bis (n-butoxyisopropyl) carbonate as taught by the references is the same compound as claim 1 wherein R=C4 alkyl and therefore it would be expected that the a bis (n-butoxyisopropyl) carbonate as taught by the references can be used as an inert coalescent or film forming coalescent as claimed in claim 5. 

Regarding claim 6, a bis (n-butoxyisopropyl) carbonate as taught by the references is the same compound as claim 1 wherein R=C4 alkyl and therefore it would be expected that the a bis (n-butoxyisopropyl) carbonate as taught by the references can be used as a retarding solvent as claimed in claim 6. 

Regarding claim 7, a bis (n-butoxyisopropyl) carbonate as taught by the references is the same compound as claim 1 wherein R=C4 alkyl and therefore it would be expected that the a bis (n-butoxyisopropyl) carbonate as taught by the references can be used as a substitute for an ester alcohol as claimed in claim 7.

Regarding claim 8, Frevel, col. 3, teaches many of the carbonates produced by this reaction are well-known and are useful as synthetic lubricants, solvents and chemical intermediates. For example, diethyl carbonate is an intermediate in the production of phenobarbital. Many carbonates produced by this process are solvents for cellulosic compounds, e.g. cellulose nitrate.
A bis (n-butoxyisopropyl) carbonate as taught by the references is the same compound as claim 1 wherein R=C4 alkyl and therefore it would be expected that the a bis (n-butoxyisopropyl) carbonate as taught by the references can be used as a reactive intermediate in the formation of an ester derivative as claimed in claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Frevel et al (3642858) in view of Shinada et al (20070287086) as applied to claim 1 and further in view of Platt et al (2079629). 
Frevel, col. 3, teaches many of the carbonates produced by this reaction are well-known and are useful as synthetic lubricants, solvents and chemical intermediates. For example, diethyl carbonate is an intermediate in the production of phenobarbital. Many carbonates produced by this process are solvents for cellulosic compounds, e.g. cellulose nitrate.
Although Frevel teaches cellulose nitrate, Frevel does not teach the cellulose nitrate to be a thickener. 
Platt teaches the cellulose ethers and/or esters that may be used as thickeners and binding material in the printing composition are cellulose nitrate of any degree of nitration. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the cellulose nitrate as taught by Frevel can be a thickener as Platt teaches cellulose nitrate can be used as thickeners in a printing composition. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frevel et al (3642858) in view of Shinada et al (20070287086) as applied to claim 1 and further in view of Pasin et al (20140255326). 
Although the references teach bis (n-butoxyisopropyl) carbonate, the references do not teach bis (n-butoxyisopropyl) carbonate in an insecticide. 
Pasin teaches a solvent composition including an acetic acid alkyl (C1-C4) ester (e.g., methyl acetate (MA), ethyl acetate (EA), or tert-butyl acetate (TBAc)) and a carbonate ester (e.g., dimethyl carbonate, or propylene carbonate). 
Pasin, paragraph 14 of the PGPUB, teaches the solvent composition may be used in paints, varnish, fiberglass and gelcoat manufacturing, paint and varnish removers, coatings, inks, adhesives, hard surface cleaners, household dyes, tints, insecticides, laundry starches, lubricating greases and oils, automotive chemicals, markers, nail polish and polish remover, shoe polish, undercoats, waterproofing compounds, particleboard, surface preparation, general and heavy duty degreasing, laboratory and equipment wipe solvent, general purpose surface wipe cleaner and/or paint gun and paint line cleaner.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that bis (n-butoxyisopropyl) carbonate as taught by the references can be used in insecticides as taught by Pasin as is a specific carbonate ester that can be used in insecticide solvent composition. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US9211985 teaches a solvent composition including methyl acetate and parachlorobenzotrifluoride.




 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        7/12/22